DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 December 2021 has been entered. Claims 1, 2, and 5-24 as amended are pending.

Claim Rejections - 35 USC § 103
Claims 1, 2, and 5-24 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-145337 A (“Yamato B”).
The aforementioned reference was made of record with applicant’s IDS dated 29 March 2019. The citations below are to US 2016/0340827, which is an English language equivalent, also made of record in applicant’s IDS dated 29 March 2019.
As to claim 1, Yamato B teaches a fine cellulose fiber composite in which a modifying group is connected by an amide bond (abstract), where the amide bond is formed by reacting with carboxyl 
Yamato B teaches that the preferred carboxy content of the cellulose fibers is 0.1 mmol/g or greater (para. 0015). Yamato B further teaches an average aspect ratio of 10 or more and 1000 or less (para . 0017), with a view of optimizing mechanical strength, which includes the recited range of 20 to 95, and as such, the use of such average aspect ratio is an obvious modification suggested by Yamato B. 
Yamato B does not state a fine fibrillation method comprising hydrothermal decomposition. However, Yamato B teaches that the fibers may be subject to a treatment in water at elevated temperatures (paras. 0117-0118), which is the same as the hydrothermal decomposition treatment as described in applicant’s specification (para. 0027), and as such, can be viewed as providing fine cellulose fibers fine fibrillated at least partially through hydrothermal decomposition. As such, fine fibrillation by hydrothermal decomposition is an obvious modification suggested by the solvents and conditions of Yamato B. 
As to claims 2 and 5, Yamato B teaches forming modifying group via an ionic and/or covalent bond (para. 0106), and therefore contemplates at least two kinds of modifying groups.
	As to claim 6, Yamato B teaches a preferable carboxy group content of 0.4 mmol/g or more (para. 0015).
	As to claim 7, Yamato B teaches a preferable carboxy group content of 2 mmol/g or less (para. 0015).
	As to claim 8, Yamato B teaches a fiber size (diameter) of preferably less than 20 nm (para. 0013; cf. para. 0017, defining aspect ratio as fiber length/fiber size, and thus size means diameter).
	As to claim 9, Yamato B does not discuss an average fiber length, but teaches an aspect ratio of between 10 and 1000 (para. 0017), with a view to optimizing mechanical properties, and further teaches a preferable average fiber size (diameter) of 20 nm or less, such that the optimal fiber length is 2000 nm 
	As to claim 10, Yamato B teaches bonding a quaternary ammonium by ionic bonding (para. 0106). 
	As to claim 11, Yamato B teaches bonding a hydrocarbon group (para. 0106).
	As to claim 12, Yamato B teaches a resin composition comprising a resin and the cellulose fiber composite (para. 0142).
	As to claim 13, Yamato B teaches the recited amount of resin in the composition (para. 0162).
	As to claim 14, Yamato B teaches the recited amount of composite in the composition (para. 0163).
	As to claim 15, Yamato B teaches that the composition may include one or more of the recited components (paras. 0181-0182).
	As to claim 16, Yamato B teaches the resin may be thermoplastic or curable resin or cellulose resin (paras. 0142-0143).
	As to claim 17, Yamato B teaches that the resin may be thermoplastic and/or photocurable resin (para. 0148).
	As to claim 18, Yamato B teaches the recited thermosetting resins may be used (para. 0155).
	As to claim 19, Yamato B teaches a resin molded articles prepared by extrusion, injection, press molding (para. 0186).
	As to claim 20, Yamato B teaches a sheet like molded article of the recited thickness (para. 0196).
	As to claims 21 and 22, as discussed with respect to claim 1, Yamato B teaches treating the cellulose with water at elevated temperatures, which is the same as the hydrothermal decomposition 
	As to claim 23, Yamato B teaches oxidizing, thus modifying to introduce carboxyl groups to cellulose prior to pulverizing (para. 0064).
	As to claim 24, as discussed with respect to claim 1, Yamato B teaches treating the cellulose with water at elevated temperatures (paras. 0117-0118), which is the same as the hydrothermal decomposition set forth by applicant. Yamato B teaches pulverizing prior to this step (para. 0064).

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 3 December 2021 have been fully considered but they are not persuasive. Applicant points to examples in the specification of a sample using hydrothermal decomposition providing a higher storage modulus than two comparative examples fibrillated by different methods. However, these are not sufficient to overcome a prima facie finding of obviousness, because the evidence is not commensurate in scope with the recited invention, especially given the broad range of compositions and methods encompassed by the claim. See MPEP 716.02(d). For example, hydrothermal decomposition is a broad term that encompasses many conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764